DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 9-11 and 17-19 is objected to because of the following informalities:  
Regarding claim 1, the recitation of “the core” (lines 12-13) lacks antecedent basis.
Regarding claim 2, the recitation of “the core” (line 4) lacks antecedent basis.
Regarding claim 3, the recitation of “the core” (line 3) lacks antecedent basis.
Regarding claim 9, the recitation of “the core” (line 8) lacks antecedent basis.
Regarding claim 10, the recitation of “the core” (line 3) lacks antecedent basis.
Regarding claim 11, the recitation of “the core” (line 2) lacks antecedent basis.
Regarding claim 17, the recitation of “the core” (line 8) lacks antecedent basis.
Regarding claim 18, the recitation of “the core” (line 3) lacks antecedent basis.
Regarding claim 19, the recitation of “the core” (line 2) lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (JP 2006-205539 A).
Okamoto teaches the following claimed limitations:
Regarding claim 1, a roll support structure (paper holder 20, FIGs. 1-2) for a printer (thermal head printer 10, FIGs. 1-2) which pulls out a sheet material (record paper 31, FIGs. 1-2) from a roll on which the sheet material is wound and prints thereon (rolled paper 30, FIGs. 1-2), comprising:
a holding portion (shaft 21a, concave groove 21b, stop rollers, FIGs. 5-7) insertable inside a tubular core of the roll, the holding portion configured to hold the roll rotatably (paper tube 32, FIGs. 5-7), the holding portion comprises:
a first portion configured to contact an upper portion of an inner surface of the core and support the roll from below (topmost stop roller 23, FIG. 8), and
a second portion located further on a downstream side in a conveyance direction of the sheet material with respect to a contact point between the first portion and the core (rightmost stop roller 23, FIG. 8), the second portion configured to prevent oscillating movement of the roll supported by the first portion to the upstream side in the conveyance direction within a predetermined range (the inner peripheral surface of the paper tube 32 is pushed and spread, and a large frictional force is generated between the paper tube 32 and each of the rollers 23, [0055]-[0057], the large frictional force prevents oscillating movement of the roll independent of the rollers 23 and drive flange 21).
Regarding claim 6, the sheet material is a strip-shaped sheet material (FIG. 6).
Regarding claim 7, the roll is at least one or more of a receipt roll, a label roll, or a pasteboard-less label roll (the type of roll shows intended use and based on the information being printed; when receipt information is printed on the roll paper 30, the roll can be considered a receipt roll).
Regarding claim 8, the sheet material comprises a label (when the printed information on the roll paper 30 is used for labeling, the roll can be considered a label roll).
Regarding claim 9, a printer device (thermal head printer 10, FIGs. 1-2), comprising:
a holding portion (shaft 21a, concave groove 21b, stop rollers, FIGs. 5-7) comprising a first portion (topmost stop roller 23, FIG. 8) in contact with an upper portion of an inner surface of a tubular core (paper tube 32, FIGs. 5-7) of a roll on which a strip-shaped sheet material is wound and supports the roll from below (rolled paper 30, FIGs. 1-4) and a second portion located further on a downstream side in a conveyance direction of the sheet material than a contact point between the first portion and the core (rightmost stop roller 23, FIG. 8) and prevents oscillating movement of the roll supported by the first portion to the upstream side in a conveyance direction within a predetermined range and inserts inside the core to hold the roll rotatably (the inner peripheral surface of the paper tube 32 is pushed and spread, and a large frictional force is generated between the paper tube 32 and each of the rollers 23, [0055]-[0057], the large frictional force prevents oscillating movement of the roll independent of the rollers 23 and drive flange 21);
a print head that prints on the sheet material pulled out from the roll held by the holding portion (thermal head 11, FIGs. 1-2); and
a platen roller that conveys the sheet material by interposing the sheet material with the print head and rotating (platen roller 12, FIGs. 1-2).
Regarding claim 14, the sheet material is a strip-shaped sheet material (FIG. 6).
Regarding claim 15, the roll is at least one or more of a receipt roll, a label roll, or a pasteboard-less label roll (the type of roll shows intended use and based on the information being printed; when receipt information is printed on the roll paper 30, the roll can be considered a receipt roll).
Regarding claim 16, the sheet material comprises a label (when the printed information on the roll paper 30 is used for labeling, the roll can be considered a label roll).
Regarding claim 17, a thermal printer (thermal head printer 10, FIGs. 1-2), comprising:
a holding portion (shaft 21a, concave groove 21b, stop rollers, FIGs. 5-7) comprising a first portion (topmost stop roller 23, FIG. 8) in contact with an upper portion of an inner surface of a tubular core (paper tube 32, FIGs. 5-7) of a roll on which a strip-shaped sheet material is wound and supports the roll from below (rolled paper 30, FIGs. 1-4) and a second portion located further on a downstream side in a conveyance direction of the sheet material than a contact point between the first portion and the tubular core (rightmost stop roller 23, FIG. 8) and prevents oscillating movement of the roll supported by the first portion to the upstream side in a conveyance direction within a predetermined range and inserts inside the core to hold the roll rotatably (the inner peripheral surface of the paper tube 32 is pushed and spread, and a large frictional force is generated between the paper tube 32 and each of the rollers 23, [0055]-[0057], the large frictional force prevents oscillating movement of the roll independent of the rollers 23 and drive flange 21);
a thermal print head that prints on the sheet material pulled out from the roll held by the holding portion (thermal head 11, FIGs. 1-2); and
a platen roller that conveys the sheet material by interposing the sheet material with the print head and rotating (platen roller 12, FIGs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4-5, 10, 12-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2006-205539 A) in view of Nakayama (JP 2010-036989 A).
Okamoto does not teach the following claimed limitations:
Regarding claim 2, the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed.
Regarding claim 4, a hopper-shaped accommodation portion for accommodating the roll held by the holding portion; and
a cover facing a bottom portion of the accommodation portion and covering the accommodation portion, wherein
in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction.
Regarding claim 5, the cover has a rectangular parallelepiped shape.
Regarding claim 10, the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed.
Regarding claim 12, a hopper-shaped accommodation portion for accommodating the roll held by the holding portion; and
a cover facing a bottom portion of the accommodation portion and covering the accommodation portion, wherein
in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction.
Regarding claim 13, the cover has a rectangular parallelepiped shape.
Regarding claim 18, the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed.
Regarding claim 20, a hopper-shaped accommodation portion for accommodating the roll held by the holding portion; and
a cover facing a bottom portion of the accommodation portion and covering the accommodation portion, wherein
in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction.
Nakayama teaches the following claimed limitations:
Further regarding claim 2, the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed (top of paper tube 42 positioned higher than top of platen roller 6, FIG. 1) for the purpose of having an accommodation portion to accommodate a large roll.
Further regarding claim 4, a hopper-shaped accommodation portion for accommodating the roll held by the holding portion (space in which the rolled paper supporting structure 20 is situated in, FIG. 2) for the purpose of housing the roll sheet; and
a cover facing a bottom portion of the accommodation portion and covering the accommodation portion (covering 11, FIGs. 1-2) for the purpose of protecting the roll sheet from dust, wherein
in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction (the gap space between the covering 11 and the rolled paper 40, FIG. 1) for the purpose of providing a clearance for the roll sheet to rotate.
Further regarding claim 5, the cover has a rectangular parallelepiped shape (FIGs. 1-2) for the purpose of having a rectangular boxed shaped device.
Further regarding claim 10, the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed (top of paper tube 42 positioned higher than top of platen roller 6, FIG. 1) for the purpose of having an accommodation portion to accommodate a large roll.
Further regarding claim 12, a hopper-shaped accommodation portion for accommodating the roll held by the holding portion (space in which the rolled paper supporting structure 20 is situated in, FIG. 2) for the purpose of housing the roll sheet; and
a cover facing a bottom portion of the accommodation portion and covering the accommodation portion (covering 11, FIGs. 1-2) for the purpose of protecting the roll sheet from dust, wherein
in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction (the gap space between the covering 11 and the rolled paper 40, FIG. 1) for the purpose of providing a clearance for the roll sheet to rotate.
Further regarding claim 13, the cover has a rectangular parallelepiped shape (FIGs. 1-2) for the purpose of having a rectangular boxed shaped device.
Further regarding claim 18, the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed (top of paper tube 42 positioned higher than top of platen roller 6, FIG. 1) for the purpose of having an accommodation portion to accommodate a large roll.
Further regarding claim 20, a hopper-shaped accommodation portion for accommodating the roll held by the holding portion (space in which the rolled paper supporting structure 20 is situated in, FIG. 2) for the purpose of housing the roll sheet; and
a cover facing a bottom portion of the accommodation portion and covering the accommodation portion (covering 11, FIGs. 1-2) for the purpose of protecting the roll sheet from dust, wherein
in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction (the gap space between the covering 11 and the rolled paper 40, FIG. 1) for the purpose of providing a clearance for the roll sheet to rotate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed; a hopper-shaped accommodation portion for accommodating the roll held by the holding portion; and a cover facing a bottom portion of the accommodation portion and covering the accommodation portion, wherein in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction; the cover has a rectangular parallelepiped shape; the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed; a hopper-shaped accommodation portion for accommodating the roll held by the holding portion; and a cover facing a bottom portion of the accommodation portion and covering the accommodation portion, wherein in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction; the cover has a rectangular parallelepiped shape; the first portion is arranged so that the contact point with the tubular core is located at a position higher than a position where printing of the printer is performed; a hopper-shaped accommodation portion for accommodating the roll held by the holding portion; and a cover facing a bottom portion of the accommodation portion and covering the accommodation portion, wherein in at least on a downstream side of an inner surface of the cover in the conveyance direction, the cover comprises an oscillation allowance portion which is opposed to an outer peripheral surface of the roll having a maximum diameter by a predetermined distance thereby allowing the roll to oscillate downstream in the conveyance direction, as taught by Nakayama, into Okamoto for the purposes of having an accommodation portion to accommodate a large roll; housing the roll sheet; protecting the roll sheet from dust; providing a clearance for the roll sheet to rotate; having a rectangular boxed shaped device.
Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2006-205539 A).
Okamoto (embodiment of FIGs. 1-8) does not teach the following claimed limitations:
Regarding claim 3, the second portion faces the inner surface of the tubular core with a predetermined gap.
Regarding claim 11, the second portion faces the inner surface of the tubular core with a predetermined gap.
Regarding claim 19, the second portion faces the inner surface of the tubular core with a predetermined gap.
Okamoto (another embodiment) teaches the following claimed limitations:
Further regarding claim 3, in another embodiment in which the paper tube 32 is not placed on the upper stop roller 23 but is place on the drive flange 21 immediately to the left of the upper stop roller 23, the upper stop roller 23 would face the inner surface of the paper tube 32 with a predetermined gap for the purpose of avoiding applying a large frictional force to the inner surface of the paper tube.
Further regarding claim 11, in another embodiment in which the paper tube 32 is not placed on the upper stop roller 23 but is place on the drive flange 21 immediately to the left of the upper stop roller 23, the upper stop roller 23 would face the inner surface of the paper tube 32 with a predetermined gap for the purpose of avoiding applying a large frictional force to the inner surface of the paper tube.
Further regarding claim 19, in another embodiment in which the paper tube 32 is not placed on the upper stop roller 23 but is place on the drive flange 21 immediately to the left of the upper stop roller 23, the upper stop roller 23 would face the inner surface of the paper tube 32 with a predetermined gap for the purpose of avoiding applying a large frictional force to the inner surface of the paper tube.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the second portion faces the inner surface of the core with a predetermined gap; the second portion faces the inner surface of the core with a predetermined gap; the second portion faces the inner surface of the core with a predetermined gap, as taught by Okamoto, into Okamoto for the purpose of avoiding applying a large frictional force to the inner surface of the paper tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




25 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853